Name: Commission Regulation (EEC) No 3951/89 of 27 December 1989 re-establishing the levying of customs duties on maleic anhydride, falling within CN code 2917 14 00, originating in Brazil, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4257/88 apply
 Type: Regulation
 Subject Matter: chemistry;  tariff policy
 Date Published: nan

 28 . 12. 89No L 379/44 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3951/89 of 27 December 1989 re-establishing the levying of customs duties on maleic anhydride, falling within CN code 291714 00, originating in Brazil, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4257/88 apply imports of these products into the Community originating in Brazil , reached the reference base in question after being charged there-against ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference threatens to cause economic difficulties in a region of the Community ; whereas, therefore, customs duties in respect of the products in question must be re-established againt Brazil , HAS ADOPTED THIS REGULATION : Article 1 As from 31 December 1989, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 4257/88, shall be re-established on imports into the Community of the following products originating in Brazil : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4257/88 of 19 December 1988 applying generalized tariff preferences for 1989 in respect of certain industrial products originating in developing countries ('), and in particular Article 15 thereof, Whereas, pursuant to Article 1 of Regulation (EEC) No 4257/88, duties on certain products originating in each of the countries or territories listed in Annex III shall be totally suspended and the products as such shall, as a geneal rule, be subject to statistical surveillance every three months on the reference base referred to in Article 14 ; Whereas, as provided for in Article 14, where the increase of prefeential imports of these products, originating in one or more beneficiary countries, threatens to cause economic difficulties in a region of the Community, the levying of customs duties may be re-established once the Commission has had an appropriate exchange of information with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rule, equal to 6 % of the total importations into the Community, originating from thir countries in 1987 ; Whereas, in the case of maleic anhydride, falling within CN code 2917 14 00, originating in Brazil, the reference base is fixed at ECU 434 000 ; whereas, on 27 April 1989, CN code Description 2917 14 00 Maleic anhydride Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 December 1989. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 375, 31 . 12. 1988 , p. 1 .